                          UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF TENNESSEE
                                  AT KNOXVILLE


UNITED STATES OF AMERICA                          )
                                                  )
v.                                                )      No. 3:19-CR-189
                                                  )
TIMOTHY WAYNE TURBEN                              )


                            MEMORANDUM AND ORDER

        Now before the court is the defendant’s motion to continue his January 22, 2020

 trial date. [Doc. 14]. Defense counsel states that a continuance of approximately 90

 days is needed to investigate the facts of this case and to advise the defendant of the best

 possible resolution. According to the motion, the United States does not oppose the

 requested relief.

        The court finds that the ends of justice served by granting the motion outweigh

 the best interests of the public and the defendant in a speedy trial. 18 U.S.C. §

 3161(h)(7)(A). In light of the reasoning set forth by the defendant, the court finds that

 the failure to grant the motion would deny the defense reasonable time necessary for

 effective preparation. 18 U.S.C. § 3161(h)(7)(B)(iv). The motion requires a delay in the

 proceedings. Therefore, all the time from the filing of the motion to the new trial date is

 excludable as provided by the Speedy Trial Act. 18 U.S.C. § 3161(h)(7)(A).
      The defendant’s motion [doc. 14] is GRANTED.                This criminal case is

CONTINUED from January 22, 2020, to Wednesday, May 6, 2020, at 9:00 a.m. in

Knoxville. The new plea cutoff date is April 16, 2020.

            IT IS SO ORDERED.

                                                     ENTER:



                                                               s/ Leon Jordan
                                                         United States District Judge




                                          2
